DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4, 11, and 14 are rejected under 35 U.S.C. 102(a)(1)as being anticipated by Webster (U.S. PGPUB 2012/0225723).

Re claims 1 and 11. Webster discloses a method, comprising:
during execution of a video game application to generate an audio-visual (AV) stream, monitoring the AV stream to detect one or more in-game events (see paragraph [0025, 0039]);
generating first user reaction data associated with the one or more in-game events, the first user reaction data indicating one or more first reactions of a first user to the one or more in-game events (see paragraph [0025, 0039]: Examiner takes the view that the game system records reactions is a reaction to in-game events and such reactions can encompass in game performances as such is reactions to game events. Thus, Webster includes reaction times, i.e. completion times, for in-game events such as car races);
storing, to a database, the first user reaction data (see paragraph [0025, 0039]);

based on a comparison of the first user reaction data and the second user reaction data, generating a user input assistance message for the first user during the execution of the video game application (see paragraph [0069-0072]: “In an exemplary embodiment, a method includes receiving first game play results of a first user playing a game 1210, retrieving other game play results of at least one other user playing the game 1220, and comparing the first game play results with the other game play results 1230, producing a message based on the comparison 1240, the message including a recommendation for the first user to improve future game play results over the first game play results, where the recommendation is based on the game play of the other user).

Re claims 4 and 14: Webster discloses with respect to the method of claim 1, further comprising providing the user input assistance message to the first user in real time or near-real time during gameplay of the video game application (see paragraph [0069-0072]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Webster in view of Huang (U.S. PGPUB 2014/0221087).
Re claims 5 and 15: Webster fails to disclose with respect to the method of claim 1, wherein the user input assistance message is provided via one or more of a heads-up display (HUD), one or more audio instructions, or haptic feedback at a control device.  However, Huang teaches a game system that game advice can be displayed on a heads-up display controller (see paragraph [0217]). It would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate the game controller of Huang into the game system of Webster  for the purpose of providing more information to the player and expanding game play. 
Allowable Subject Matter
Claims 2, 3, 6-10, 12, 13, 16-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REGINALD A RENWICK whose telephone number is (571)270-1913. The examiner can normally be reached Monday-Friday 11am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kang Hu can be reached on (571)270-1344. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

REGINALD A. RENWICK
Primary Examiner
Art Unit 3714



/REGINALD A RENWICK/Primary Examiner, Art Unit 3715